EXHIBIT 10.28
Loan Number:                     
GUARANTY
THIS GUARANTY (this “Guaranty”), is made as of the 1st day of February, 2011, by
WSI Rochester, Inc., a Minnesota corporation, having an address of 213 Chelsea
Road, Monticello, MN 55362 (hereinafter called the “Guarantor”) for the benefit
of M&I Marshall & Ilsley Bank, a Wisconsin banking corporation (hereinafter
called the “Lender”).
W I T N E S S E T H:
WHEREAS, WSI Industries, Inc., a Minnesota corporation (the “Borrower”), desires
to obtain a loan (the “Loan”) from Lender in the aggregate principal amount of
One Million and no/100 Dollars ($1,000,000.00), pursuant to the terms and
conditions of that certain Amended and Restated Loan Agreement (the “Loan
Agreement”) entered into by and between Borrower and Lender as of the date
hereof and which Loan shall be evidenced by a $1,000,000.00 Amended and Restated
Revolving Credit Promissory Note (the “Note”) dated as of the date hereof;
WHEREAS, Guarantor is a related entity to Borrower, is interested in the affairs
of Borrower, and has determined it is in the interest of the undersigned that
Lender make the Loan to Borrower;
WHEREAS, Lender has required as a condition of making such Loan that Guarantor
executes this Guaranty as further security for payment of the Indebtedness (as
hereinafter defined) and all of Borrower’s obligations under the Loan Agreement
and Note, in manner and form as herein provided, and Guarantor, by reason of its
relationship to Borrower and in order to induce Lender to make the Loan, has
agreed to execute this Guaranty;
WHEREAS, all documents executed in conjunction with the Note and Loan Agreement,
as from time to time renewed, modified or extended, are hereinafter referred to
as the “Loan Documents”; and
WHEREAS, Guarantor will directly benefit from the extension of credit from
Lender to Borrower.
NOW, THEREFORE, in consideration of the extension of credit by Lender to
Borrower, the mutual promises contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Guarantor agrees as follows:
1. Guaranty of Payment. For good and valuable consideration, Guarantor
absolutely and unconditionally guarantees, jointly and severally with any and
all other guarantors now or hereafter guarantying the Note, full and punctual
payment and satisfaction of the Indebtedness of Borrower to Lender, and the
performance and discharge of all Borrower’s obligations under the Note and the
Loan Documents. This is a guaranty of payment and performance and not of
collection. Lender may enforce this Guaranty against Guarantor even when Lender
has not commenced or exhausted Lender’s remedies against Borrower or any other
party obligated to pay the Indebtedness or against any collateral securing the
Indebtedness, this Guaranty or any other guaranty of the Indebtedness. Guarantor
will make any payments to Lender or its order, on demand, in legal tender of the
United States of America, in same-day funds, without set-off or deduction or
counterclaim, and will otherwise perform Borrower’s obligations under the Note
and the Loan Documents. Under this Guaranty, Guarantor’s liability is unlimited
and Guarantor’s obligations are continuing.

 

 



--------------------------------------------------------------------------------



 



If Lender presently holds one or more guaranties, or hereafter receives
additional guaranties from Guarantor, Lender’s rights under all guaranties shall
be cumulative. This Guaranty shall not (unless specifically provided below to
the contrary) affect or invalidate any such other guaranties. Guarantor’s
liability will be Guarantor’s aggregate liability under the terms of this
Guaranty and any such other unterminated guaranties.
2. Definition of Indebtedness. The word “Indebtedness” as used in this Guaranty
shall mean all of the principal amount outstanding from time to time and at any
one or more times, accrued unpaid interest thereon, and all collection costs and
legal expenses related thereto permitted by law, and attorneys’ fees arising
from any and all debts, liabilities and obligations of every nature or form, now
existing or hereafter arising or acquired, that Borrower individually or
collectively or interchangeably with others, owes or will owe Lender.
“Indebtedness” includes, without limitation, loans, advances (including, but not
limited to, protective advances made by Lender), debts, overdraft indebtedness,
credit card indebtedness, lease obligations, liabilities and obligations under
any interest rate protection agreements or foreign currency exchange agreements
or commodity price protection agreements, other obligations and liabilities of
Borrower, or any one or more of them, and any present or future judgments
against Borrower, or any one or more of them, future advances, loans or
transactions that renew, extend, modify, refinance, consolidate or substitute
these debts, liabilities and obligations whether: voluntarily or involuntarily
incurred; due or to become due by their terms or acceleration; absolute or
contingent; liquidated or unliquidated; determined or undetermined; direct or
indirect; primary or secondary in nature or arising from a guaranty or surety;
secured or unsecured; joint or several or joint and several; evidenced by a
negotiable or non-negotiable instrument or writing; originated by Lender or
another or others; barred or unenforceable against Borrower for any reason
whatsoever; for any transactions that may be voidable for any reason (such as
infancy, insanity, ultra vires or otherwise); and originated then reduced or
extinguished and then afterwards increased or reinstated. The definition of
“Indebtedness” shall also include the amount of any payments made to Lender on
behalf of Borrower (including payments resulting from liquidation of collateral)
which are recovered from Lender by a trustee, receiver, creditor or other party
pursuant to applicable Federal or state law (the “Surrendered Payments”). In the
event that Lender makes any Surrendered Payments (including pursuant to a
negotiated settlement), the Surrendered Payments shall immediately be reinstated
as Indebtedness, regardless of whether Lender has surrendered or cancelled this
Guaranty prior to returning the Surrendered Payments.
3. Continuing Guaranty. THIS IS A “CONTINUING GUARANTY” UNDER WHICH GUARANTOR
AGREES TO GUARANTEE THE FULL AND PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION
OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR HEREAFTER ARISING OR
ACQUIRED, ON AN OPEN AND CONTINUING BASIS. ACCORDINGLY, ANY PAYMENTS MADE ON THE
INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR’S OBLIGATIONS AND
LIABILITY UNDER THIS GUARANTY FOR ANY REMAINING AND SUCCEEDING INDEBTEDNESS EVEN
WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE FROM TIME
TO TIME.

 

 



--------------------------------------------------------------------------------



 



Guarantor agrees that the obligations of Guarantor hereunder shall be primary
obligations, shall not be subject to any counterclaim, set-off, abatement,
deferment or defense based upon any claim that Guarantor may have against
Lender, Borrower, any other guarantor of the Indebtedness or any other person or
entity, and shall remain in full force and effect without regard to, and shall
not be released, discharged or affected in any way by, any circumstance or
condition (whether or not Guarantor shall have any knowledge thereof), including
without limitation:
(a) any lack of validity or enforceability of the Indebtedness or any of the
Loan Documents;
(b) any termination, amendment, modification or other change in the Indebtedness
or any of the Loan Documents, including, without limitation, any modification of
the interest rate(s) described therein;
(c) any furnishing, exchange, substitution or release of any collateral securing
repayment of the Loan, or any failure to perfect any lien in such collateral;
(d) any failure, omission or delay on the part of Borrower, Guarantor, any other
guarantor of the Indebtedness or Lender to conform or comply with any term of
any of the Loan Documents or any failure of Lender to give notice of any Event
of Default (as defined in the Loan Documents);
(e) any waiver, compromise, release, settlement or extension of time of payment
or performance or observance of any of the obligations or agreements contained
in any of the Loan Documents;
(f) any action or inaction by Lender under or in respect of any of the Loan
Documents, any failure, lack of diligence, omission or delay on the part of
Lender to enforce, assert or exercise any right, power or remedy conferred on it
in any of the Loan Documents, or any other action or inaction on the part of
Lender;
(g) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, liquidation, marshalling of assets and liabilities or similar
events or proceedings with respect to Borrower, Guarantor or any other guarantor
of the Indebtedness, as applicable, or any of their respective property or
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding;
(h) any merger or consolidation of Borrower into or with any entity, or any
sale, lease or transfer of any of the assets of Borrower, Guarantor or any other
guarantor of the Indebtedness to any other person or entity;
(i) any change in the ownership of Borrower or any change in the relationship
between Borrower, Guarantor or any other guarantor of the Indebtedness, or any
termination of any such relationship;
(j) any release or discharge by operation of law of Borrower or any other
guarantor of the Indebtedness from any obligation or agreement contained in any
of the Loan Documents;
(k) any other occurrence, circumstance, happening or event, whether similar or
dissimilar to the foregoing and whether foreseen or unforeseen, which otherwise
might constitute a legal or equitable defense or discharge of the liabilities of
a guarantor or surety or which otherwise might limit recourse against Borrower
or Guarantor; or
(l) any invalidity, irregularity or unenforceability in whole or in part
(including with respect to any netting provision) of any interest rate swap,
basis swap, forward rate, interest rate option, collar or corridor agreement or
transaction or any similar transaction between Borrower and Lender or any
confirmation, instrument or agreement required thereunder or related thereto, or
any transaction entered into thereunder, or any limitation on the liability of
Borrower thereunder or any limitation on the method or terms of payment
thereunder which may now or hereafter be caused or imposed in any manner
whatsoever.

 

 



--------------------------------------------------------------------------------



 



4. Duration of Guaranty. This Guaranty will take effect when received by Lender
without the necessity of any acceptance by Lender, or any notice to Guarantor or
to Borrower, and will continue in full force until all the Indebtedness incurred
shall have been fully and finally paid and satisfied and all of Guarantor’s
other obligations under this Guaranty shall have been performed in full. Release
of any other guarantor or termination of any other guaranty of the Indebtedness
shall not affect the liability of Guarantor under this Guaranty. It is
anticipated that fluctuations may occur in the aggregate amount of the
Indebtedness covered by this Guaranty, and Guarantor specifically acknowledges
and agrees that reductions in the amount of the Indebtedness, even to zero
dollars ($0.00), shall not constitute a termination of this Guaranty. This
Guaranty is binding upon Guarantor and Guarantor’s heirs, successors and assigns
so long as any of the Indebtedness remains unpaid and even though the
Indebtedness may from time to time be zero dollars ($0.00).
5. Binding Nature; Successors and Assigns. Guarantor agrees that this Guaranty
shall be a continuing guaranty and shall inure to the benefit of and may be
enforced by Lender and any subsequent holder of the Note and/or successor in
interest under the Loan Agreement and Loan Documents (Guarantor hereby
consenting to any transfer of the Note, Loan Agreement, and/or Loan Documents
without notice). This Guaranty shall be binding upon and inure to the benefit of
the parties, their successors and assigns. This Guaranty shall bind Guarantor’s
estate as to the Indebtedness created both before and after Guarantor’s death or
incapacity, regardless of Lender’s actual notice of Guarantor’s death.
6. Representations and Warranties. Guarantor represents and warrants to Lender
that: (a) no representations or agreements of any kind have been made to
Guarantor which would limit or qualify in any way the terms of this Guaranty;
(b) the making of the Loan by Lender to Borrower confers a real and substantial
benefit to Guarantor and is fully supportive of and provides valuable
consideration for the execution of this Guaranty; (c) Guarantor is interested in
the affairs of Borrower and is thoroughly familiar with the business affairs,
books, records, financial condition and operations of Borrower; (d) Guarantor
has full power, right and authority to enter into this Guaranty, and this
Guaranty has been duly executed and delivered by Guarantor and constitutes the
legally enforceable obligation of Guarantor in accordance with its terms;
(e) the provisions of this Guaranty do not conflict with or result in a default
under any agreement or other instrument binding upon Guarantor and do not result
in a violation of any law, regulation, court decree or order applicable to
Guarantor; (f) Guarantor has not and will not, without the prior written consent
of Lender, sell, lease, assign, encumber, hypothecate, transfer, or otherwise
dispose of all or substantially all of Guarantor’s assets, or any interest
therein; (g) upon Lender’s request, Guarantor will provide to Lender financial
and credit information in form acceptable to Lender, and all such financial
information which currently has been, and all future financial information which
will be provided to Lender is and will be true and correct in all material
respects and fairly present Guarantor’s financial condition as of the dates the
financial information is provided; (h) no material adverse change has occurred
in Guarantor’s financial condition since the date of the most recent financial
statements provided to Lender and no event has occurred which may materially
adversely affect Guarantor’s financial condition; (i) Guarantor has not filed
any petition nor has any petition been filed against Guarantor in bankruptcy or
insolvency or reorganization or for the appointment of a receiver or trustee or
for the arrangement of debts, nor has Guarantor been the subject of such action,
nor has such action been threatened by or against Guarantor, and Guarantor is
not insolvent nor will Guarantor be rendered insolvent by the consummation of
the Loan and execution of this Guaranty; (j) no litigation, claim,
investigation, administrative proceeding or similar action (including those for
unpaid taxes) against Guarantor is pending or threatened; (k) Lender has made no
representation to

 

 



--------------------------------------------------------------------------------



 



Guarantor as to the creditworthiness of Borrower; (l) Guarantor has established
adequate means of obtaining from Borrower on a continuing basis information
regarding Borrower’s financial condition; and (m) that if any interest rate
swap, basis swap, forward rate, interest rate option, collar or corridor
agreement or transaction or any similar transaction between Borrower and Lender
shall at any time be in effect, (x) Guarantor has received and examined copies
of each document relating to such transaction, the observance and performance of
which by Borrower is hereby guaranteed; (y) Guarantor will benefit from Lender
entering into each such agreement and any transactions thereunder with Borrower,
and Guarantor has determined that the execution and delivery by Guarantor of
this Guaranty are necessary and convenient to the conduct, promotion and
attainment of the business of Guarantor; and (z) Lender has no duty to determine
whether any such agreement or transaction will be or has been entered into by
Borrower for purposes of hedging interest rate, currency exchange rate, or other
risks arising in its businesses or affairs and not for purposes of speculation,
or is otherwise inappropriate for Borrower. Guarantor agrees to keep adequately
informed from such means of any facts, events, or circumstances which might in
any way affect Guarantor’s risks under this Guaranty, and Guarantor further
agrees that, absent a request for information, Lender shall have no obligation
to disclose to Guarantor any information or documents acquired by Lender in the
course of its relationship with Borrower or to monitor the performance of
Borrower under the Loan Documents. It is the intention of the parties that
Lender may rely completely on this Guaranty for its repayment of the
Indebtedness whether or not Borrower is creditworthy and whether or not it would
be prudent to make loans or advances to Borrower or to permit the same to remain
outstanding.
7. Guarantor’s Authorizations. Guarantor authorizes Lender, without notice or
demand and without lessening Guarantor’s liability under this Guaranty, from
time to time: (a) to make one or more additional secured or unsecured loans to
Borrower, to lease equipment or other goods to Borrower, or otherwise to extend
additional credit to Borrower; (b) to alter, compromise, renew, extend,
accelerate, or otherwise change one or more times the time for payment or other
terms of the Indebtedness or any part of the Indebtedness, including increases
and decreases of the rate of interest on the Indebtedness; extensions may be
repeated and may be for longer than the original loan term; (c) to take and hold
security for the payment of this Guaranty or the Indebtedness, and exchange,
enforce, waive, subordinate, fail or decide not to perfect, and release any such
security, with or without the substitution of new collateral; (d) to release,
substitute, agree not to sue, or deal with any one or more of Borrower’s
sureties, endorsers, or other guarantors on any terms or in any manner Lender
may choose; (e) to determine how, when and what application of payments and
credits shall be made on the Indebtedness; (f) to apply such security and direct
the order or manner of sale thereof, including without limitation, any
nonjudicial sale permitted by the terms of the controlling security agreement or
mortgage, as Lender in its discretion may determine; (g) to sell, transfer,
assign or grant participations in all or any part of the Indebtedness; and
(h) to assign or transfer this Guaranty in whole or in part.
8. Waivers by Guarantor. Except as prohibited by applicable law, Guarantor
waives any right to require Lender: (a) to continue lending money or to extend
other credit to Borrower; (b) to make any presentment, protest, demand, or
notice of any kind, including notice of any nonpayment of the Indebtedness or of
any nonpayment related to any collateral, or notice of any action or nonaction
on the part of Borrower, Lender, any surety, endorser, or other guarantor in
connection with the Indebtedness or in connection with the creation of new or
additional loans or obligations; (c) to resort for payment or to proceed
directly or at once against any person, including Borrower or any other
guarantor; (d) to proceed directly against or exhaust any collateral held by
Lender from Borrower, any other guarantor, or any other person; (e) to give
notice of the terms, time, and place of any public or private sale of personal
property security held by Lender from Borrower or to comply with any other
applicable provisions of the Uniform Commercial Code; (f) to pursue any other
remedy within Lender’s power; or (g) to commit any act or omission of any kind,
or at any time, with respect to any matter whatsoever.

 

 



--------------------------------------------------------------------------------



 



Guarantor also waives any relief available under valuation and appraisement laws
and any and all rights or defenses based on suretyship or impairment of
collateral including, but not limited to, any rights or defenses arising by
reason of: (i) any “one action” or “anti-deficiency” law or any other law which
may prevent Lender from bringing any action, including a claim for deficiency,
against Guarantor, before or after Lender’s commencement or completion of any
foreclosure action, either judicially or if permitted by applicable law by
exercise of a power of sale; (ii) any election of remedies by Lender which
destroys or otherwise adversely affects Guarantor’s subrogation rights or
Guarantor’s rights to proceed against Borrower for reimbursement, including
without limitation, any loss of rights Guarantor may suffer by reason of any law
limiting, qualifying, or discharging the Indebtedness; (iii) any disability or
other defense of Borrower, of any other guarantor, or of any other person, or by
reason of the cessation of Borrower’s liability from any cause whatsoever, other
than payment in full in legal tender, of the Indebtedness; (iv) any right to
claim discharge of the Indebtedness on the basis of unjustified impairment of
any collateral for the Indebtedness; (v) any statute of limitations, if at any
time any action or suit brought by Lender against Guarantor is commenced, there
is outstanding Indebtedness which is not barred by any applicable statute of
limitations; or (vi) any defenses given to guarantors at law or in equity other
than actual payment and performance of the Indebtedness. Without limiting the
provisions of the last two (2) sentences of Section 2 above, if payment is made
by Borrower, whether voluntarily or otherwise, or by any third party, on the
Indebtedness and thereafter Lender is forced to remit the amount of that payment
to Borrower’s trustee in bankruptcy or to any similar person under any federal
or state bankruptcy law or law for the relief of debtors, the Indebtedness shall
be considered unpaid for the purpose of the enforcement of this Guaranty.
Guarantor further waives and agrees not to assert or claim at any time any
deductions to the amount guaranteed under this Guaranty for any claim of setoff,
counterclaim, counter demand, recoupment or similar right, whether such claim,
demand or right may be asserted by the Borrower, the Guarantor, or both.
Guarantor warrants and agrees that each of the waivers set forth above is made
with Guarantor’s full knowledge of its significance and consequences and that,
under the circumstances, the waivers are reasonable and not contrary to public
policy or law. If any such waiver is determined to be contrary to any applicable
law or public policy, such waiver shall be effective only to the extent
permitted by law or public policy.
9. Acknowledgments of Guarantor. Guarantor acknowledges and agrees that Lender
has not made any representations or warranties with respect to, does not assume
any responsibility to Guarantor for, and has no duty to provide information to
Guarantor regarding, the collectability or enforceability of the Indebtedness or
the financial condition of Borrower or any Guarantor. Guarantor has
independently determined the collectability and enforceability of the
Indebtedness and, until the Indebtedness is paid in full, will independently and
without reliance on Lender continue to make such determinations. Guarantor
agrees that Guarantor has read and fully understands the terms of this Guaranty,
Guarantor has had the opportunity to be advised by Guarantor’s attorney with
respect to this Guaranty, and the Guaranty fully reflects Guarantor’s intentions
and parol evidence is not required to interpret the terms of this Guaranty.
Guarantor hereby indemnifies and holds Lender harmless for, from and against all
losses, claims, damages, and costs (including Lender’s attorneys’ fees) suffered
or incurred by Lender as a result of any breach by Guarantor of the warranties,
representations and agreements of this Section.

 

 



--------------------------------------------------------------------------------



 



10. Subordination of Debts to Guarantor. Guarantor agrees that the Indebtedness,
whether now existing or hereafter created, shall be superior to any claim that
Guarantor may now have or hereafter acquire against Borrower, whether or not
Borrower becomes insolvent. Guarantor hereby expressly subordinates any claim
Guarantor may have against Borrower, upon any account whatsoever, to any claim
that Lender may now or hereafter have against Borrower. In the event of
insolvency and consequent liquidation of the assets of Borrower, through
bankruptcy, by an assignment for the benefit of creditors, by voluntary
liquidation, or otherwise, the assets of Borrower applicable to the payment of
the claims of both Lender and Guarantor shall be paid to Lender and shall be
first applied by Lender to the Indebtedness. Guarantor does hereby assign to
Lender all claims which it may have or acquire against Borrower or against any
assignee or trustee in bankruptcy of Borrower; provided however, that such
assignment shall be effective only for the purpose of assuring to Lender full
payment in legal tender of the Indebtedness. If Lender so requests, any notes or
credit agreements now or hereafter evidencing any debts or obligations of
Borrower to Guarantor shall be marked with a legend that the same are subject to
this Guaranty and shall be delivered to Lender. Guarantor agrees, and Lender is
hereby authorized, in the name of Guarantor, from time to time to file financing
statements and continuation statements and to execute documents and to take such
other actions as Lender deems necessary or appropriate to perfect, preserve and
enforce its rights under this Guaranty.
Notwithstanding any payment or performance by Guarantor pursuant to this
Guaranty, Guarantor shall not be entitled to be subrogated to any rights of
Lender against Borrower or any other guarantor of the Indebtedness prior to the
time at which the Indebtedness is repaid in full and all periods under
applicable bankruptcy law for the contest of any payment by Guarantor or
Borrower as a preferential or fraudulent payment have expired, and Guarantor
knowingly and with the advise of counsel waives and releases all rights and
claims to indemnification, reimbursement and contribution Guarantor now has or
at any time hereafter may have against Borrower or Borrower’s estate prior to
the time at which the Indebtedness is repaid in full and all periods under
applicable bankruptcy law for the contest of any payment by Guarantor or
Borrower as a preferential or fraudulent payment have expired, including,
without limitation, any rights which may allow Borrower, Borrower’s successors,
a creditor of Borrower, or a trustee in bankruptcy of the Borrower to claim in
bankruptcy or any other similar proceedings that any payment made by Borrower or
Borrower’s successors and assigns to Lender was on behalf of or for the benefit
of Guarantor and that such payment is recoverable by Borrower, a creditor or
trustee in bankruptcy of Borrower as a preferential payment, fraudulent
conveyance, payment of an insider or any other classification of payment which
may otherwise be recoverable from Lender.
11. Setoff. To the extent permitted by applicable law, Lender reserves a right
of setoff in all Guarantor’s accounts with Lender (whether checking, savings, or
some other account). This includes all accounts Guarantor holds jointly with
someone else and all accounts Guarantor may open in the future. However, this
does not include any IRA or Keogh accounts, or any trust accounts for which
setoff would be prohibited by law. Guarantor authorizes Lender, to the extent
permitted by applicable law, to hold these funds if there is a default, and
Lender may apply the funds in these accounts to pay what Guarantor owes under
the terms of this Guaranty.
12. Applicable Law. This Guaranty will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Minnesota without regard to its conflicts of law provisions.
13. CHOICE OF VENUE. GUARANTOR HEREBY AGREES THAT ALL ACTIONS OR PROCEEDINGS
INITIATED BY GUARANTOR AND ARISING DIRECTLY OR INDIRECTLY OUT OF THIS GUARANTY
OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN THE DISTRICT COURT OF HENNEPIN
COUNTY, MINNESOTA, OR AT LENDER’S DISCRETION IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA. GUARANTOR HEREBY EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED BY LENDER
IN SUCH COURT. GUARANTOR WAIVES ANY CLAIM THAT HENNEPIN COUNTY, MINNESOTA, OR
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MINNESOTA IS AN
INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE. THE EXCLUSIVE
CHOICE OF FORUM FOR GUARANTOR SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE ENFORCEMENT, BY LENDER, OF ANY JUDGMENT OBTAINED IN ANY OTHER FORUM
OR THE TAKING, BY LENDER, OF ANY ACTION TO ENFORCE THE SAME IN ANY OTHER
APPROPRIATE JURISDICTION, AND GUARANTOR HEREBY WAIVES THE RIGHT, IF ANY, TO
COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.

 

 



--------------------------------------------------------------------------------



 



14. WAIVER OF RIGHT TO JURY TRIAL. LENDER AND GUARANTOR HEREBY WAIVE THE RIGHT
TO ANY JURY TRIAL IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER
LENDER OR GUARANTOR AGAINST THE OTHER.
15. Fees Relating to Enforcement. Guarantor agrees to pay upon demand all of
Lender’s costs and expenses, including Lender’s attorneys’ fees and Lender’s
legal expenses, incurred in connection with the enforcement of this Guaranty.
Lender may hire or pay someone else to help enforce this Guaranty, and Guarantor
shall pay the costs and expenses of such enforcement. Costs and expenses include
Lender’s attorneys’ fees and legal expenses whether or not there is a lawsuit,
including attorneys’ fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Guarantor also
shall pay all court costs and such additional fees as may be directed by the
court.
16. Annual Financial Information. Guarantor agrees to furnish Lender Guarantor’s
financial statements included as a part of the consolidated financial statement
of the Borrower.
17. Remedy for Failure to Deliver Financial Statements. Upon any failure of
Guarantor to deliver Guarantor’s periodic financial statements as required
pursuant to Section 16 above, Lender shall have the option of imposing an
administrative fee of Five Hundred Dollars ($500.00) for each such failure and
for each entity for which such financial statements were required to be
delivered. Lender shall notify Guarantor of Guarantor’s failure to deliver such
financial statements and, if Guarantor does not cure such failure within thirty
(30) days after receipt of such notice from Lender, Lender shall have the right
to impose such fee by delivering written notice thereof to Guarantor. Within ten
(10) days after receipt of such written notice, Guarantor shall pay the fee to
Lender. Lender’s receipt of such fee in any instance shall not relieve Guarantor
from its obligation to deliver the required financial statements, whether for
the then-current period or any future period. A waiver by Lender of its right to
impose such fee shall not constitute a waiver of Lender’s right to impose such
fee upon any future failure of Guarantor to deliver the required financial
statements.
18. No Waiver by Lender. Lender shall not be deemed to have waived any rights
under this Guaranty unless such waiver is given in writing and signed by Lender.
No delay or omission on the part of Lender in exercising any right shall operate
as a waiver of such right or any other right. A waiver by Lender of a provision
of this Guaranty shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Guaranty. No prior waiver by Lender, nor any course of dealing between
Lender and Guarantor, shall constitute a waiver of any of Lender’s rights or of
any of Guarantor’s obligations as to any future transactions. Whenever the
consent of Lender is required under this Guaranty, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned Guarantor has executed and delivered this
Guaranty to take effect as of the date first above written.

            GUARANTOR:

WSI Rochester, Inc.
      By:           Name:           Title:      

   
STATE OF MINNESOTA
)
 
) SS
COUNTY OF                                                    
)

On this  _____  day of March, 2011, before me appeared                     , to
me personally known, who, being by me duly sworn, did say that he/she is the
                     of WSI Rochester, Inc., a Minnesota corporation, and that
said instrument was signed on behalf of said company by its authority, and said
person acknowledged said instrument to be the free act and deed of said company.
In Testimony Whereof, I have hereunto set my hand and affixed my official seal
the day and year first above written.

                   
 
  Name:                       Notary Public, State of    
 
                My Commission Expires:    
 
           

 

 